
	

114 S2532 IS: To authorize appropriations for the Drinking Water State Revolving Fund and the Clean Water State Revolving Fund.
U.S. Senate
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2532
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2016
			Mr. Cardin introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To authorize appropriations for the Drinking Water State Revolving Fund and the Clean Water State
			 Revolving Fund.
	
	
 1.Drinking Water State Revolving FundSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by striking subsection (m) and inserting the following:
			
 (m)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$3,130,000,000 for fiscal year 2016;
 (2)$3,600,000,000 for fiscal year 2017; (3)$4,140,000,000 for fiscal year 2018;
 (4)$4,800,000,000 for fiscal year 2019; and (5)$5,500,000,000 for fiscal year 2020..
 2.Clean Water State Revolving FundTitle VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) is amended by striking section 607 and inserting the following:
			
 607.Authorization of appropriationsThere are authorized to be appropriated to carry out this title— (1)$5,180,000,000 for fiscal year 2016;
 (2)$5,960,000,000 for fiscal year 2017; (3)$6,850,000,000 for fiscal year 2018;
 (4)$7,880,000,000 for fiscal year 2019; and (5)$9,060,000,000 for fiscal year 2020..
		
